Citation Nr: 1715665	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  11-09 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial increased evaluation for the service-connected left ankle sprain, rated as 10 percent disabling prior to July 2, 2014, and 20 percent disabling as of that date.  

2.  Entitlement to an initial increased evaluation for the service-connected right foot partial tendon tear with sprain, status post surgery, rated as 10 percent disabling prior to July 2, 2014, and 30 percent disabling as of that date.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from September 1982 to July 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for left ankle sprain with a 10 percent evaluation and for right foot partial tendon tear with sprain, status post surgery, with a noncompensable evaluation, both effective June 27, 2008.  

In a December 2010 rating decision, the rating assigned for right foot partial tendon tear with sprain, status post surgery, was increased to 10 percent, also effective June 27, 2008.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in March 2012.  A transcript is of record.  The claims were remanded by the Board in March 2014 for additional development.

In a September 2014 rating decision, the rating assigned for the left ankle sprain was increased to 20 percent, and the rating assigned for the right foot partial tendon tear with sprain, status post surgery, was increased to 30 percent, both effective     July 2, 2014.  Despite the increased ratings granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993). 



FINDINGS OF FACT

1.  Prior to July 2, 2014, the subjective and objective evidence of record shows left ankle functional impairment that more nearly approximates marked limitation of motion.

2.  Prior to July 2, 2014, the subjective and objective evidence of record show right foot functional impairment that more nearly approximates moderately severe foot injury.

3.  As of July 2, 2014, the Veteran is in receipt of the maximum rating under Diagnostic Code 5284 for right foot partial tendon tear with sprain, status post surgery.  


CONCLUSIONS OF LAW

1.  For the period of the claim prior to July 2, 2014, the criteria for an initial rating of 20 percent for the left ankle sprain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).

2.  For the period of the claim prior to July 2, 2014, the criteria for an initial rating of 20 percent for the right foot partial tendon tear with sprain, status post surgery, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2016).

3.  From July 2, 2014, the criteria for an initial rating in excess of 30 percent have not been met for the right foot partial tendon tear with sprain, status post surgery.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  In this case, the Veteran is disagreeing with the ratings assigned after service connection has been granted and initial disability ratings and effective dates have been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, the Veteran was asked to provide information regarding treatment       he had received for his left ankle land right foot disabilities in an April 2014         letter, additional VA treatment records were obtained, and the Veteran underwent     VA examinations.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.     See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and      not strict, compliance with the terms of a Board remand is required pursuant to     Stegall v. West, 11 Vet. App. 268 (1998)).  The Board notes that the Veteran did       not respond to the request made in the April 2014 letter.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent     the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage   or inflammation in parts of the system, to perform normal working movements        of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45,       4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App.     32 (2011).

Service connection for the disabilities being adjudicated in this decision was established in the September 2009 rating decision that is the subject of this appeal.  The RO granted a 10 percent rating for left ankle sprain pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, and a noncompensable rating for right foot partial tendon tear with sprain, status post surgery, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5283, both effective June 27, 2008.  As noted in the Introduction, the rating assigned for      the right foot disability was increased on two occasions, first to 10 percent, also effective June 27, 2008, and later to 30 percent, effective July 2, 2014, both pursuant to Diagnostic Code 5284.  See December 2010 and September 2014 rating decisions.  The rating assigned for the left ankle disability was also increased in the September 2014 rating decision, when the RO assigned a 20 percent rating pursuant to Diagnostic Code 5271, effective July 2, 2014.  

Diagnostic Code 5271 provides the rating criteria for limited motion of the ankle.  Moderate limited motion merits the assignment of a 10 percent rating, and marked limited motion merits the assignment of a 20 percent rating.  Normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2016).  While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.

Diagnostic Code 5284 provides ratings of 10, 20 and 30 percent for moderate, moderately severe, and severe foot injuries, respectively.  The rating criteria do not define moderate, moderately severe, or severe.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2016).  The Board notes that the Court of Appeals     for Veterans Claims has held that the plain meaning of the word "injury" limits the application of Diagnostic Code 5284 to disabilities resulting from actual injuries        to the foot.  See Yancy v. McDonald, 27 Vet. App. 484 (2016). 

The Veteran, who is a chiropractor, seeks higher initial ratings for his service-connected left ankle and right foot disabilities.  He has submitted several statements, to include from his wife and friends in addition to his statements,         and has provided testimony in support of his claims.

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,     there is no requirement that the evidence submitted by the appellant or obtained      on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In an August 2008 statement, A.E. wrote that he had known the Veteran for close to eight years and that they had exercised together at a local health club on a regular basis over that time.  A.E. indicated that the first time at the gym, the Veteran told him that he could not do certain exercises due to foot and ankle pain.  Over the years, his limitations became more obvious, such as limited motion and pain in his left ankle and pain in his right foot that would affect the way he walked at times.  A.E. had seen the Veteran use ultrasound, a TENS unit, and apply heat and ice.  A.E. indicated that the Veteran did his best to stay in shape, but it seemed his problems were making it harder for him to function over the last few years due to his ankle and foot injuries.  

In an August 2008 statement, K.E. wrote that she had been a patient and friend       of the Veteran's for about eight years.  In regards to his feet, she had seen him on many occasions favor his left ankle and limp due to discomfort and she had seen him use shoe inserts to decrease his right foot pain.  

In an August 2008 statement, the Veteran's wife reported that she had known the Veteran for close to 10 years.  When they first met, they would often take walks in the park or around the neighborhood.  There were days they were unable to walk due to the Veteran's complaints of foot or ankle pain.  His left ankle problem had come and gone countless times in the 10 years she had known him.  As far as his right foot, the Veteran often told his wife that his right foot hurt, especially in the morning and when he walked too far or attempted to run.  She indicated that he tried to hide his pain, but she could tell he is hurting and can see him limping. The Veteran's wife also indicated that he purchased quality shoes, shoe inserts, and    used ice and heat at times, but it seemed that the left ankle and right foot problems always come up every few months.  

In a September 2008 VA Form 21-4138, the Veteran reported that he had functional loss in his left ankle that included an inability to perform normal working movements with normal strength, speed, coordination and endurance.  Pain was also a problem.  Factors involved with the severity (flare-ups) included weather and increased physical stress at work.  

In another September 2008 VA Form 21-4138, the Veteran reported that since       his in-service right foot surgery, he had several problems, including pain, altered gait, decreased range of motion, and lack of endurance at rest and standing.  This affected his quality of life and caused discomfort at work, and he experienced flare-ups with overuse and weather.  

In several statements received in October 2008, the Veteran asserts that VA examinations conducted in October 2008 and November 2008 were inadequate,     to include because they were conducted in a short amount of time (he also asserts that he recorded the examinations as proof).  He contends that he did tell the examiner he had left ankle weakness, stiffness, giving way, lack of endurance,     and fatigability; and that it is his belief the current right foot problems condition were from the lack of precision during the military foot surgery.  The Veteran also contends that a goniometer was not used to measure range of motion, as required by VA regulation.  He stated it was his request that his left ankle and right foot disabilities be increased from 10 percent disabling to 20 percent disabling based    on functional impairment, functional loss, painful motion and reduction in normal joint motion.  

In his September 2009 notice of disagreement, which focused mostly on the Veteran's assertion that the October 2008 and November 2008 VA examinations were inadequate, the Veteran reported in pertinent part that a "clicking" sound is still often noted on motion of his left ankle, which had been a chronic problem since service.  He also reported that he had a magnetic resonance imaging (MRI) report showing a torn/split tendon; that left ankle weakness causes recurring ankle twists; that left ankle guarding of movement results in reduced motion; and that it was his belief his left ankle disability rating should be 20 percent for marked limitation of motion.  In regards to his right foot disability, the Veteran asserted that he had weakness and instability and that it was his belief his right foot disability rating should be 20 percent for moderately severe foot injuries.  

In a March 2011 statement in support of claim, which again details the Veteran's dissatisfaction with the October 2008 and November 2008 VA examinations, the Veteran contends that improper measurements were taken of his left ankle joint motion during that examination; that having a split tendon makes his left ankle weak and causes him to guard his range of motion movements to prevent further injury; that his right foot was not testing for limitations with standing and walking such as proper gait analysis during the October 2008 VA examination, which   would have showed his right foot disability does result in altered gait, weakness, discomfort and guarding; and that right foot tenderness, painful motion, weakness and instability are a huge part of his problem.  The Veteran also asserted that neurological examinations were included, but not performed.  

In undated documents that reference a February 2012 doctor's note explaining his present right foot condition, the Veteran asserts that the in-service surgery on his right foot was done incorrectly, namely reporting that the metatarsal bone was cut and shortened too much, which had led to his present problems.  

The Veteran testified in March 2012 mostly in regards to his assertion that the VA examinations conducted in his case were inadequate.  He summarized by stating that proper orthopedic testing was not done, detailed x-rays were not taken, MRI results were not reviewed, neither evaluating physician had been specifically educated and credentialed in treatment of his specific conditions, and the examination reports contain errors and alleged fraudulent entries.  He testified     that he had MRIs of the left ankle taken in 2008, 2009 and a few weeks before     the hearing.  The 2008 MRI showed a chronic lateral sprain and a split in the   clonus brevis, which is the tendon of the ankle, and the 2009 MRI, which was   taken at   VA, verified a tear in the clonus brevis. The more recent MRI showed        a complete chronic tear in the calcaneal fibular ligaments; deficient anterior talofibular ligament; scarring; chronic grade three lateral collateral ligament   sprain; prior injury to deltoid ligament; avulsion fracture; and split clonus brevis,    as shown on the two prior MRIs. In regards to his right foot, the Veteran testified that an in-service osteotomy took too big a slice of bone, which resulted in elevation of the metatarsal head, which resulted in pain. He reported constant discomfort at work, with walking, and with just standing. The Veteran again requested that his left ankle disability be increased to 20 percent due to marked symptoms from functional impairment, functional loss, painful motion, and reduction of normal joint motion and that his right foot disability be increased to 20 percent due to moderately severe symptoms of functional impairment, function loss, painful motion, and reduction of joint motion.  

The medical evidence in this case consists of VA and private treatment records and several VA examination reports.

In an August 2008 letter, Dr. B.L. reported that he had known the Veteran for 12 years and had treated him on several occasions for right metatarsal pain and left ankle pain.  The right forth metatarsal was tender to palpation and had decreased range of motion that results in pain and difficulty walking.  The left ankle had swelling and decreased range of motion and discoloration, which resulted in pain and difficulty walking.  

In a September 2008 letter, Dr. G.D.G., Jr. reported that the Veteran had been    treated for the past several weeks for chronic ankle pain.  An attached August        2008 treatment record revealed the Veteran had come in for follow up on a left    ankle MRI and continued to have some pain in the left ankle.  He had not recently   had any significant physical therapy for it and no other immobilization or other treatment recently.  Physical examination revealed tenderness to palpation over         the peroneal tendons posterior to the lateral malleolus.  There was also tenderness over the anterior talofibular ligament, but no tenderness over the medial or lateral malleolus.  It was noted that MRI showed a chronic, lateral collateral sprain with attenuated anterior talofibular ligament and split peroneus brevis.  Physical therapy was recommended.  

In a September 2008 letter, Dr. M.H. reported that she had known the Veteran for close to four years as his neighbor.  She reported objective findings in regards to the left ankle of decreased range of motion and inflammation, resulting in difficulty walking, and objective findings in regards to the right foot of decreased range of motion and difficulty walking.  She reported that over the years, she had seen the Veteran intermittently symptomatic from both of these conditions as indicated by antalgic gait and difficulty performing activities of daily living.

A September 2008 private treatment record reveals that the Veteran was seen by podiatrist Dr. R.J.B. for evaluation of pain in the ball of the right foot.  He reported he had stopped running for exercise due to the continued right foot pain.  The area was under the fourth metatarsal head.  He had purchased over-the-counter arch supports and had been using New Balance shoes, which had helped his symptoms some.  Physical examination revealed dorsalis pedis and posterior tibial pulses were 1+/4 bilaterally.  Capillary filling was less than three seconds at all digits bilaterally.  Hair growth was adequate at the digits and dorsum of both feet.  Skin turgor was good and skin temperature was warm to cool from the mid leg distal to the toes.  Neurologic status was intact.  There was discomfort at the plantar right fourth metatarsophalangeal joint with direct plantar pressure.  Clinically, he had a moderate forefoot equinus with bowstringing of the extensor digitorum longus tendons to the lesser toe when he is not weight bearing. Clinically, he had hallux valgus with bulging at the lateral fifth metatarsal, bilaterally. The existing supports were a little long and end under the metatarsal heads.  They were also wide and   this may influence how the forefoot bears weight.  The midarch was moderately flexible.  The assessment was that the existing supports were not relieving enough of the forefoot separation due to the arch flexibility.  The length was also causing impingement of the plantar metatarsophalangeal joints.  His continued pain could be chronic overuse with an unbalanced forefoot (the first and fifth metatarsal positions are overloading the central three metatarsals).  Resting the right foot below the knee (B-K) bracing may benefit the Veteran by allowing the plantar right foot to heal.  The plan was to adjust the supports and consider B-K bracing next.  

The Veteran underwent a VA examination of his left ankle and right foot in October 2008.  Left ankle symptoms reported included stiffness, swelling, giving way, lack of endurance, and fatigability.  He denied heat, redness, locking and dislocation.  The Veteran also reported constant left ankle pain which was localized and described as aching and dull.  Pain was at a level seven and could be elicited by physical activity and standing.  It was relieved by rest.  At the time of pain, the Veteran could function with medication.  Treatment included physical therapy.   The Veteran indicated that he had not had any joint replacement and that he did not experience any functional impairment.  In regards to his right foot, the Veteran reported constant pain in the right fourth metatarsal.  The pain was localized and was described as burning, aching, sharp and cramping.  Pain was at a level seven and could be elicited by physical activity.  At the time of pain, the Veteran could function with medication.  The Veteran reported pain even with rest, but denied weakness, stiffness, swelling and fatigue.  The Veteran also had pain, weakness, stiffness, swelling and fatigue with standing and walking.  The Veteran also reported decreased range of motion and function and discomfort.  Treatment consisted of podiatry visits and shoe inserts.  Functional impairment included reduction and discomfort daily while working.  Physical examination revealed      that the Veteran's posture and gait were within normal limits.  Leg lengths were equal and examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  The Veteran did not require any assistive device for ambulation.  

Examination of the left ankle showed tenderness, but there was no sign of edema, effusion, weakness, redness, heat, guarding of movement, subluxation, or any deformity.  Range of motion for the left ankle was 10 degrees of dorsiflexion, with pain beginning at 10 degrees, and 30 degrees of plantar flexion, with pain beginning at 30 degrees.  The joint function was additionally limited by pain, fatigue, and    lack of endurance after repetitive use, with pain having the most functional impact.  There was no weakness, incoordination, or additional limitation of motion after repetitive use.  

Examination of the right foot revealed painful motion, but no edema, disturbed circulation, weakness, atrophy of the musculature, tenderness, heat, redness or instability.  There was no active motion in the metatarsophalangeal joint of the  right great toe.  Palpation of the plantar surface of the right foot revealed slight tenderness.  Alignment of the Achilles tendon was normal on the right in weight bearing and non-weight bearing.  There was no pes cavus, pes planus, hammertoes, Morton's metatarsalgia, hallux valgus or hallux rigidus.  There was no limitation with standing or walking and the Veteran did not require any type of support with his shoes.  X-rays were reported to be within normal limits.  The examiner reported that the effect of the condition on the Veteran's daily activities were that he could not walk or stand for prolonged periods of time due to pain.  Diagnoses of left   ankle sprain (based on subjective factors of history of multiple injuries, weakness, stiffness and pain and objective factors or tenderness to palpation and decreased range of motion on examination) and right foot partial tendon tear with sprain status post surgery (based on subjective factors of history of injury, surgical repair, and pain and objective factors of history of surgical repair and tenderness to palpation on examination) were provided.  

X-rays of the left ankle and right foot were taken in October 2008 at Rainbow Medical Imaging. The left ankle and right foot bones, joints and soft tissue were normal without signs of fracture or dislocation and the impressions were normal left foot and normal right foot.  

The Veteran also underwent VA examination in November 2008, which was related to a claim for service connection for residuals of left foot cold weather injury. Although findings related to the Veteran's feet and ankles were discussed, given the Veteran's assertions made in regards to the adequacy of this examination, and given that the findings do differ in many important aspects from the findings noted during the October 2008 VA examination, the November 2008 VA examination will not be discussed.  There is no prejudice to the Veteran in not considering the findings of     this examination report as private and VA treatment records dated within the same time frame are being given greater probative weight.
 
The Veteran underwent VA podiatry consult in November 2008.  He reported pain to the ball of his right foot that was sharp with all steps.  Pain was much worse, but rest/not using it made the foot feel better.  Objective evaluation revealed that the Veteran was intact vascularly and neurologically.  His forefoot was splayed and     he had bilateral hammertoe hallux.  X-rays were reviewed.  Lateral view showed anterior cyma line; medial column fault talo-naviculo-cunieform joints; prominent dorsal first metatarsophalangeal joint; and hallux.  Anterior-posterior view showed lateral deviation at hallux interphalangeal joint; lateral deviation of distal proximal phalanx, hallux; met primus varus; flexor contractures to digits; adducto varus rotation 4th, 5th digits; long 2nd metatarsal; and mild cortical thickening, medial 4th metatarsal.  The assessment was right metatarsalgia; right hallux limitus/valgus; right tailor's bunion; and right two-five hammertoes.  

A November 2008 x-ray of the left foot without weight-bearing taken during         the VA examination revealed normal mineralization; no fractures or osseous abnormalities; and well-maintained joint spaces.  The impression was negative     left foot.  

An October 2009 MRI of the left ankle without contrast taken at VA contained an impression of peroneal tendinopathy with split tear of the peroneus brevis.  

A VA orthopedics new patient consult note indicates the Veteran was seen in May 2010 with chief complaint of left ankle instability and occasional pain.  He reported yearly ankle sprains, usually with uneven ground, where his ankle will swell and bruise.  He wore custom orthotics and shoes with motion control, which helped some.  The Veteran was there for a second opinion after a private physician recommended peroneus brevis repair.  Physical examination showed bilateral, subtle cavovarus feet and propulsive gait.  There was no swelling or effusion.  Pulses were 2+ bilaterally and there was no tenderness to palpation over the posterior tibial, Achilles or peroneals.  Ankle/subtalar motion was good and      there was mild anterior drawer and varus laxity compared to the unaffected side.  Bilateral mild Achilles contractures were noted and sensation was intact.  The assessment was chronic left ankle instability and peroneus brevis chronic tear.  

A February 2012 private treatment record reveals that the Veteran was seen at San Antonio Podiatry Associates, P.C. with complaint of pain underneath the ball of his right foot.  He had the opportunity for the past five or six years to see Dr. R.B., who suggested a cortisone injection to the right forefoot, which the Veteran chose not to have done.  The Veteran also reported seeing a VA podiatrist roughly six years ago and had x-rays performed of his right foot.  The VA podiatrist was inconclusive as to the recommendations for the chronic pain.  The Veteran felt the pain throughout the entire day and simply could not walk without any shoes on as it was very painful for him to walk barefoot.  Clinical foot examination revealed dorsalis pedis and posterior tibial pulses were 2/4 bilaterally.  Capillary filling time was less than three seconds.  There was no evidence of varicosities or edema and no evidence of peripheral vascular disease.  Invertors, evertors, dorsiflexors and plantarflexors were 5/5.   Ankle and subtalar joint range of motion was normal.  Achilles tendon was supple and gait analysis was normal.  Range of motion of other joints was within normal limits.  There was prominent pain underneath the right third metatarsal of the right foot.  The previous osteotomy performed of the right fourth metatarsal where the fourth metatarsal head was slightly elevated by 1-2 millimeters relative to the third metatarsal was noted.  There was mild pronation of both feet and it was noted the Veteran apparently had peroneal brevis tendinitis of the left foot, but that was not that severe.  Vibratory sensation, sharp/dull sensation, and monofilament testing were within normal limits and there was no evidence of peripheral neuropathy.          X-rays of the right foot were taken and show a previous osteotomy right fourth metatarsal which the fourth metatarsal has elevated and it made the right third metatarsal prominent and plantar flexed.  X-rays of the left ankle showed mild arthritis.  The impression/diagnosis was prominent third metatarsal head plantarly; malunion of the right third metatarsal head; and    peroneal brevis tendinitis of the left foot.  A custom orthotic was recommended.  

A magnetic resonance arthrogram (MRA) of the left ankle was taken at South   Texas Radiology Imaging Centers in February 2012 to evaluate for impingement syndrome.  The impression was completely deficient calcaneofibular ligament     with communication between the ankle joint and peroneal tendon sheath; chronic grade III lateral collateral ligament sprain; longitudinal tear of the peroneus brevis with peroneal split syndrome; old grade I-II sprain of the deltoid; and no bony or significant soft tissue impingement.  

The Veteran was seen at Sports Medicine Associates in March 2012 to review the MRA left ankle results.  Physical examination revealed limp.  The left Achilles and patella reflexes were 2/4.  Left Babinski reflex was normal and left clonus reflex was absent.  Sensation and vascular examination were normal.  Alignment was noted to be neutral on radiographic.  Pes cavus was present but edema was absent, though there was swelling on the anterior left ankle and moderate effusion of the left ankle joint.  Tenderness of the left ankle joint and mild crepitus were reported, but there was no foot tenderness and Tinel's test was negative.  Anterior drawer test was increased and varus HF stress, plantar flexion and modified Romberg testing were positive.  Both active and passive left ankle range of motion was painful, but measurements were not provided.  There was overt palpable subluxation of the ankle felt with both anterior drawer and varus hind foot stress.  The Veteran was neurovascularly intact.  The assessment was other joint derangement, not elsewhere classified.  It was noted that considering the amount of previous treatment and bracing and the overt amount of instability, an ankle stabilization procedure was recommended consisting of a Brostrum-Gould.  Left ankle instability was also noted in VA treatment records dated subsequent to this.

The Veteran underwent a VA ankle conditions Disability Benefits Questionnaire (DBQ) on July 2, 2014.  A diagnosis of left ankle instability due to rupture of tendon of foot and ankle and chronic strain of tendon of foot and ankle and chronic sprain of deltoid ligament of ankle including avulsion injury was provided.  The Veteran reported left ankle pain all the time, every day.  The pain was located at the lateral malleolus and below/inferior, but did not go around to the bottom of the foot.  He also had pain in the front/anterior aspect of the ankle that will radiate to the proximal 1/2 of the foot; posterior lateral pain that did not go posterior or involve the Achilles tendon; anterior medial, medial, and posterior medial malleolus pain that goes downward/inferior without reaching the bottom of the foot (not reaching arch): and pain that goes up above the top of each malleolus for about one inch (pain that starts about the one inch/2.5 centimeters (cm) above the top of the medial 
and lateral malleolus joints that involves those joints and radiates downward/inferior to joints in a circumference around the ankle and into the foot that does not reach the bottom of the foot or more than 1/2 down the foot (proximal half and not distal half of the foot)), but spares the Achilles area (if looking down and his foot was a clock and the Achilles tendon was 12 o'clock, the area of discomfort would be from 1 o'clock to 11 o'clock).  The pain was very sharp; constant; and worse on the medial side when standing/walking/weight bearing.  The level of pain was described as a constant six, rising to eight-nine with flare-ups, which happened every single day whether at work when he estimates being on his feet four hours of the day and the other four hours being on the computer, but also when he is off from work and because he is doing chores and projects around the house.  

The VA examiner reported findings in the 2008 and 2009 MRIs, the 2010 VA orthopedic consult, and the 2012 MRI.  In regards to the 2012 MRI, the VA examiner indicated the findings were worse than in 2008 with complete tear of      the calcaneofibular ligament, longitudinal tear of the peroneus brevis with peroneal split syndrome; chronic grade 3 (out of 3 being the worst) lateral collateral ligament sprain; old/continuing grade 1-2/3 sprain of the deltoid ligament; deficient and scared anterior talofibular ligament; and small un-united avulsion fracture of the deltoid ligament as attaching to the base/inferior of the medial malleolus (avulsion fracture meaning the tendon/ligament became sheared off from its attachment to the bone, though unclear if complete or partial avulsion).  In explaining these findings, the examiner indicated that only a very few ligaments were left intact, namely       the most posterior ligaments (from the 11 o'clock to 1 o'clock circle of the clock used as an analogy).  This also means they are over-used because inevitably, the Veteran is still walking so those and compensating in such a way that unusual force/overused are on those healthy tendons/ligaments.  The examiner further explained that with a normal gait and step, the heel hits the ground first and then     the ground contacts the base/bottom of the foot with pushing off with the toes. The Veteran's heel strike component is okay but as the foot rounds on the surface of    the foot, he cannot walk squarely on the bottom of the foot and he compensates     by leaning on to the outside of the foot (not engaging the arch thereby chronically and abnormally inverting or rolling the foot, which is the exact same action that causes   a sprained ankle, hence chronic spraining) and the wear on his shoes   proves that he cannot round to the toes and push off with the toes. So, the Veteran   is walking heel to foot and not toe but heal to twisted/inverted/rolled outside of        the foot and cannot recover to push off from the toes, so it is a perpetual abnormal architecture and abnormal forces on the foot every time he takes a step; steps then tend to be truncated and although he disguises/compensates well when walking     the 150 feet from lobby to this exam room, he takes shorter/truncated steps with      the right steps versus the normal left stepping; since he does not/cannot push off with the toes in a normal fashion of the right foot (right step short; left step long repetition).  Not only is the step wrong/out of step with each individual step, which exacerbates/aggravates his underlying condition with every step, there is pain with the abnormal stepping as well with every step.  

Range of motion testing of the left ankle during the July 2014 VA examination revealed plantar flexion to 40 degrees.  In regards to plantar dorsiflexion, the examiner explained that the Veteran could not plantar dorsiflex and the maximum foot upward motion was to 10 degrees of plantar flexion.  This meant he could        not even get to zero degrees, so the best upward motion was 10 degrees of plantar flexion minus 10 degrees of dorsiflexion, with pain. The Veteran was able to perform repetitive-use testing with three repetitions, with no change in left ankle plantar flexion or dorsiflexion. The Veteran had functional loss and/or functional impairment of the left ankle after repetitive use, to include less movement than normal, weakened movement, excess fatigability, incoordination or impaired ability to execute skilled movements smoothly; pain on movement; atrophy of disuse; instability of station; disturbance of locomotion; and interference with sitting, standing and weight-bearing.  The examiner clarified that although the Veteran did not lose any degrees of motion after repetition, the factors were accentuated/worse.  The examiner also reported localized tenderness or pain on palpation of the joints/soft tissue of the right ankle.  Muscle strength testing revealed active movement against some resistance with left ankle plantar flexion and left ankle dorsiflexion.  The right ankle exhibited laxity      on joint stability testing.  The left ankle did not exhibit localized tenderness or pain    on palpation of the joints/soft tissue or laxity.  The examiner indicated that the right ankle had ankylosis in dorsiflexion between zero and 10 degrees.  In regards to        the atrophy, the examiner noted reduced size of left calf muscles. At a level of 15 cm  below the tibial tuberosity, he measured a circumference of 38.5 cm  right and 38 cm left. Just above the ankle joint (just above malleoli), the right circumference was 23.2 cm and left was 22.5 cm.  By inspection, there was dimpling anterior/laterally distal to the lateral malleolus (without dimpling on right foot) and more prominent dorsum of the forefoot just distal to the ankle on the right than the left.  

The examiner also reported additional range of motion measurements, to include left inversion to 15 degrees with pain, no change with three repetitions; left eversion to 10 degrees with pain, no change with three repetitions; and left toe out to 25 degrees with pain, no change with three repetitions.  The Veteran used a brace constantly and used a cane regularly. The Veteran's left ankle condition was noted to impact his ability to work.  The Veteran reported that he would not lift one plastic bag of groceries at a time; and would not attempt more than one gallon of milk/water (eight pounds) at a time (because of the common medical knowledge that for every pound one weight it can put six or more pounds of force on a joint when stepping down hard).  He avoided stairs especially descending the stairs but both; if he could not avoid stairs or steps, then he will ascend with his good right ankle and not gaining the next step with his bad left ankle; likewise when stepping down off a curb he will not step using his bad left ankle (however, habit/routine make this hard to break and many a flare-up had occurred stepping off a curb). The Veteran reported that he had five steps to the porch at home and uses the hand-rail to support much of his weight going up or down.  He never pivoted on the left leg/ankle.  He could not squat because that markedly dorsiflexes the left ankle.  If   he drops something he bends at the waist.  He avoids kneeling with both legs. In terms of walking, he will use a cane for any distance.  Pushing/pulling a grocery cart was okay but not scooting any furniture.  The Veteran could not stand on tiptoes to reach something (so can reach overhead if does not have to reach too far/more than the length of his arm but cannot stand on tiptoes to reach).  He does not stand on his heels either but there was no practical reason why anyone would stand on their heels.  The Veteran reported that he liked cruise control because he can change positions when he needs to; although likes the position he is in sitting right now where the left ankle is plantar flexed at 15-30 degrees (semi-neutral position) (he does not like to dorsiflex or even keep his ankle at true neutral/90 degrees which equals zero degrees dorsiflexion and zero degrees plantar flexion).  With maximum pain/flare-up he always uses the cane (not using wheelchair/walker) but leans heavily on the cane.  The Veteran denied missing work, but he would     sit more and reported having a roll around chair and doing his chiropractic work/manipulations with the patient supine on the exam table so as to avoid standing/weight bearing (he avoids any weight bearing on the ankle with flare-up).  It was also noted the Veteran wore a plastic/rigid brace which is designed to keep him from any flexion/extension/rotation/inversion/eversion of the ankle.  

The Veteran also underwent a VA foot conditions DBQ on July 2, 2014.  Diagnoses of right metatarsalgia and right malunion/nonunion of tarsal/metatarsal bones were provided.  The Veteran reported that after service, during which he underwent a right foot osteotomy, a podiatrist advised him the 4th metatarsal was shaved too short so instead of all the primary impact being on the 4th metatarsal that "hung     too low," it was now impacting on the 3rd metatarsal (in other words, just shifted     to the next bone).  He indicated that a specialized orthotics was made, which had     a convexity/a cup like feature that cradles/cups the 3rd metatarsal.  The Veteran   had sought subsequent podiatry consultation since 2008 with advice that there is impingement of plantar metatarsophalangeal joints, with unbalanced forefoot causing overloading of the central three metatarsals.  The Veteran also reported    that again in 2012, he was told that the 4th metatarsal is elevated from too much     of that bone being removed/resected/shaved/planed causing the 3rd metatarsal to    be prominent (absorbing impact of the foot first and foremost) and putting too much 
pressure on the next/3rd metatarsal.  It was noted that surgery had been recommended (osteotomy of the 3rd metatarsal), but the Veteran had not had this done so far because he was concerned it would merely shift the problem one bone over just 
like it did the last time.  

The Veteran reported pain was constant/every day and described it as a deep dull throb at a level six to eight daily.  He indicated that it flares up multiple times every day in the course of the day; worse the longer he stands or walks. The examiner noted that the Veteran had severe malunion or nonunion of the right tarsal or metatarsal bones and severe right foot injury/other condition.  Residuals of the in-service surgery included a surgical superficial/nonlinear scar on the dorsum of the right foot above the 4th metatarsal, which measured 1.5 cm by 0.4 (scar was intact and nontender) and a plantar scar measuring 0.5 cm in diameter that was slightly raised like a callous again underneath the 4th metatarsal at the "ball" of the foot.  There was right foot pain on physical examination, which contributed to functional loss.  Other factors contributing to functional loss included less movement than normal; pain on movement, on weight-bearing, and on non weight-bearing; disturbance of locomotion; interference with standing; and lack of endurance.  There was pain, weakness, fatigability or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time and other functional loss during flare-ups or when the foot is used repeatedly over a period of time, specifically noted to be more pain the more he stands and bears weight.  

The examiner also reported that the Veteran had palpable, marked tenderness     over the ball of the foot at the 3rd and 4th metatarsals (not medial in the 2nd or      1st metatarsals or laterally over the 5th metatarsals).  Flexion and extension of 3rd and 4th toes caused pain; flexion and extension of the other toes did not cause pain.  Palpation of the arch of foot, proximal to the ball of the foot on the right side, was not tender.  The Veteran required the constant use of custom orthotics.  In terms of functional loss or functional impairment, the Veteran reported the same impairment as reported for his left ankle.  

Upon review of the record, the Board finds that the preponderance of the evidence supports the assignment of a 20 percent rating for the service-connected left ankle sprain for the period of the claim prior to July 2, 2014, under Diagnostic Code 5271.  The Board acknowledges that the only range of motion testing done during this timeframe was done at the time of the October 2008 VA examination, which did not show left ankle dorsiflexion to less than five degrees or plantar flexion to less than 10 degrees so as to make a finding of marked limitation of motion.  The lay and medical evidence dated between June 27, 2008 and July 1, 2014, however, reflect symptoms and functional impairment that more nearly approximates the assignment of a 20 percent rating for marked limitation of motion when DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59 are considered.  The Veteran is a chiropractor and is competent to report altered gait; lack of endurance at rest and standing; weakness causing recurrent twists and sprains; stiffness; giving way; fatigability; guarding    of movement; instability; and swelling, assertions that the Board finds credible.  Several friends and the Veteran's wife have also reported left ankle pain affecting the way the Veteran walked, to include a limp due to the left ankle.  

Moreover, the medical evidence supports the Veteran's subjective complaints,       as there was objective evidence of left ankle swelling, tenderness to palpation, inflammation, limp/altered gait, instability, and decreased Achilles and patellar reflexes and absent left clonus reflex during the timeframe in question.  The Board has also considered the October 2008 VA examiner's determination that left ankle joint function was additionally limited by pain, fatigue, and lack of endurance after repetitive use, with pain having the most functional impact; an August 2008 private treatment record that discussed MRI showing a chronic, lateral collateral sprain with attenuated anterior talofibular ligament and split peroneus brevis; an October 2009 MRI that showed peroneal tendinopathy with split tear of the peroneus brevis; and a March 2012 MRA that showed completely deficient calcaneofibular ligament with communication between the ankle joint and peroneal tendon sheath; chronic grade III lateral collateral ligament sprain; longitudinal tear of the peroneus brevis with peroneal split syndrome; old grade I-II sprain of the deltoid; and no bony or significant soft tissue impingement.  

The preponderance of the lay and medical evidence dated between June 27, 2008 and July 1, 2014, also reflects symptomatology and functional impairment that more nearly approximates the assignment of a 20 percent rating for moderately severe foot injury under Diagnostic Code 5284 for the Veteran's service-connected right foot partial tendon tear with sprain, status post surgery, when DeLuca and      38 C.F.R. §§ 4.40, 4.45, and 4.59 are considered.  The Board again notes that the Veteran is competent to report right foot pain and painful motion; altered gait; lack of endurance at rest and standing; weakness; stiffness; instability; tenderness; and swelling, fatigue and discomfort with walking and standing, assertions that the Board finds credible.  Several friends and the Veteran's wife have also reported right foot pain affecting the way the Veteran walked and the need for shoe inserts to decrease right foot pain.  Moreover, the medical evidence supports the Veteran's subjective complaints, as there was objective evidence of tenderness to palpation of the right forth metatarsal; altered gait; decreased dorsalis pedis and posterior tibial pulses; and painful motion during the timeframe in question.  The Board has also considered the October 2008 VA examiner's findings of painful right foot motion, the absence of active motion in the metatarsophalangeal joint of the right great toe, tenderness of the plantar surface of the right foot, and that the Veteran's right foot condition would limit walking and standing for prolonged periods of time due to pain; the February 2012 private treatment record that contained an impression of malunion of the right third metatarsal head with discussion of how the osteotomy performed on the right fourth metatarsal where the fourth metatarsal head was resulted in it being slightly elevated by 1-2 millimeters relative to the third metatarsal, and how an x-ray of the right foot showed that the elevation of the fourth metatarsal had made the right third metatarsal prominent and plantar    flexed; and the fact that the July 2014 VA examiner provided diagnoses of           right metatarsalgia and right malunion/nonunion of tarsal/metatarsal bones.

The Board acknowledges that the Veteran has been diagnosed with several right foot disorders in addition to the service-connected right foot partial tendon tear with sprain, status post surgery, and the right metatarsalgia and right malunion/nonunion of tarsal/metatarsal bones diagnosed during the July 2014 VA examination, to include right hallux limitus/valgus; right tailor's bunion; and hammertoes.  See November 2008 VA podiatry consult.  He has not asserted, and the evidence does not show, that any of those listed disorders are a result or residual of the in-service surgery to the right foot.  In fact, the examiner who conducted the July 2014 VA examination specifically noted only scars as the residuals of the service-connected disability.  

The Veteran specifically sought the assignment of 20 percent ratings for his left ankle and right foot disabilities in statements received in October 2008, his September 2009 notice of disagreement, and during his March 2012 Board testimony.  As such, the Board's action in assigning 20 percent ratings for these disabilities for the period of the claim prior to July 2, 2014 represents a complete grant of the benefit sought on appeal.  In addition, the Veteran is now in receipt of the maximum rating allowed under Diagnostic Code 5271 for his service-connected left ankle sprain throughout the entire appeal period.  As such, the assignment of     a rating in excess of 20 percent is impossible under this diagnostic criterion.

In regards to whether the Veteran is entitled to an initial rating in excess of 30 percent for the service-connected right foot partial tendon tear with sprain, status post surgery, as of July 2, 2014, the Board notes that the Veteran is in receipt of the maximum rating allowed under Diagnostic Code 5284 such that the assignment of   a rating in excess of 30 percent as of that date is impossible under this diagnostic criterion.

The Board has considered whether separate, compensable ratings would be warranted for the scars related to the service-connected right foot condition      noted during the July 2014 VA examination. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (evaluations for distinct disabilities resulting from the same     injury can be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.)    In this case, however, there is no contention, and the evidence does not show, that separate compensable ratings are warranted for the related scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  This is so because the scars are not located   on the head, face or neck and they have not been described as deep and nonlinear; unstable or painful; or disabling.  See July 2014 VA examination. While the surgical scar noted on the dorsum of the right foot about the 4th metatarsal was described as superficial and nonlinear, it did not cover an area of 144 square inches (929 sq. cm. or greater), but rather measured 1.5 cm by 0.4 cm.  For these reasons, the assignment of separate, compensable ratings for the scars associated with the service-connected right foot condition is not warranted.


ORDER

For the period of the claim prior to July 2, 2014, an initial rating of 20 percent for the left ankle sprain is granted, subject to the rules and regulations governing the payment of VA monetary benefits.  

For the period of the claim prior to July 2, 2014, an initial rating of 20 percent for the right foot partial tendon tear with sprain, status post surgery, is granted, subject to the rules and regulations governing the payment of VA monetary benefits.  

From July 2, 2014, an initial rating in excess of 30 percent for the right foot partial tendon tear with sprain, status post surgery, is denied.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


